569 N.W.2d 180 (1997)
STATE of Minnesota, Respondent,
v.
Melvin JOHNS, Petitioner, Appellant.
No. C9-95-1765.
Supreme Court of Minnesota.
September 11, 1997.
John M. Stuart, Minnesota State Public Defender by Bradford Colbert, Assistant State Public Defender, St. Paul, for Appellant.
Hubert H. Humphrey, III, Minnesota Attorney General, St. Paul, James C. Backstrom, Dakota County Attorney by Phillip D. Prokopowicz, Assistant Dakota County Attorney, Hastings, for Respondent.
Heard, considered and decided by the court en banc.


*181 OPINION
TOMLJANOVICH, Justice.
The defendant, Melvin Johns, is a co-defendant of Wayne Thomas Carter. The facts and legal issues are identical in both cases.
Based on our reasoning in the companion case of State v. Carter, 569 N.W.2d 169, 178-179 (Minn.), the decision of the court of appeals is reversed.
STRINGER, Justice (dissenting).
For the reasons set forth in my dissent in State v. Carter, I respectfully dissent.
KEITH, Chief Justice (dissenting).
I join in the dissent of Justice STRINGER.
BLATZ, Justice (dissenting).
I join in the dissent of Justice STRINGER.